Citation Nr: 0105272	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-24 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the appellant is entitled to an effective date, prior 
to October 26, 1993, for  a grant of service connection for 
post-traumatic stress disorder (PTSD) with depression.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1962 to 
July 1972.

The current appeal arose from a March 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO granted entitlement to service 
connection for PTSD with depression with assignment of a 50 
percent evaluation effective from October 26, 1993.

The veteran and his spouse provided oral testimony before a 
Hearing Officer at the RO in February 2000, a transcript of 
which has been associated with the claims file.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record shows that the Board in December 1976 denied 
entitlement to service connection for a psychiatric 
disability.  The veteran filed his initial claim for service 
connection of PTSD in June 1984.  The RO in February 1985 and 
September 1985 denied the claim, and issued notice letters in 
February and October 1985, respectively, that did not mention 
the decision to deny the PTSD claim.

The Board in April 1998 remanded the matter of whether the 
veteran had submitted new and material evidence to reopen the 
claim of service connection for an acquired psychiatric 
disability.  

The RO in March 1999 granted service connection for PTSD with 
depression effective October 26, 1993, and notified the 
veteran of the determination.  In June 1999 he disagreed with 
the effective date, arguing that it should have been 
retroactive to early 1984.  

The record shows that the veteran disagreed with the 
September 1999 RO decision to deny an earlier effective date.  
In his appeal to the Board in November 1999, he claimed the 
RO committed clear and unmistakable error (CUE) since the 
same evidence from 1984 was used to grant service connection 
effective from 1993.  He argued the essence of a CUE claim in 
a letter in November 1999 to a Member of Congress.  The 
Decision Review Officer did not address CUE in the June 2000 
supplemental statement of the case that was issued after the 
veteran's RO hearing.
Nor was there an explicit reference to CUE in the hearing 
testimony.

The intertwined issue must be adjudicated since the effective 
date determination could change if it were determined that 
there was CUE as alleged.  Harris v. Derwinski, 1 Vet. App. 
180 (1991), requires the adjudication of inextricably 
intertwined issues such as the issue presented here.  In 
addition the record raises as potentially applicable an 
alternative theory for nonfinality of the 1985 ratings 
regarding PTSD based on grave procedural error.  See Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999) and Tetro v. Gober, 14 
Vet. App. 100 (2000).  A claimant is not required to 
precisely articulate all bases for entitlement.  Akles v. 
Derwinski, 1 Vet. App. 118 (1991).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000 (VCAA), it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(published at 57 Fed. Reg. 49,747 (1992)).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  Inasmuch as the issues of CUE and 
nonfinality based on grave procedural 
error are deemed to be "inextricably 
intertwined" with the issue of 
entitlement to an earlier effective date 
for service connection of PTSD with 
depression, the RO should take 
appropriate adjudicative action, and 
provide the appellant and representative, 
if any, notice of the determination and 
the right to appeal.  

If a timely notice of disagreement is 
filed, the appellant and representative, 
if any, should be furnished with a 
statement of the case and given time to 
respond thereto.

3.  The appellant should also be 
requested to specify the alleged errors 
in the 1985 RO determinations that are 
believed to have constituted CUE in 
denying service connection for PTSD.  

The appellant is advised of the need to 
provide persuasive reasons why the result 
would have been manifestly different but 
for the alleged error.  The appellant 
should be provided a statement of the 
essential elements for a valid CUE claim 
as discussed in Fugo v. Brown, 6 Vet. App 
40, 43-44 (1993).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), 01-13 
(February 5, 2001), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions that 
are subsequently issued also should be 
considered.

5.  Thereafter, the RO should review the 
issue on appeal in light of any additional 
evidence received as a result of this 
remand.  The RO should insure that all 
development requested is completed.  The 
RO should complete any additional 
development deemed necessary after 
adjudication of the intertwined issues of 
CUE and nonfinality based on grave 
procedural error.  Stegall v. West, 11 
Vet. App. 268 (1998).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant need take no action until he is notified by the 
RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


